Filed 3/12/13 In re Derek V. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re DEREK V., a Person Coming Under
the Juvenile Court Law.
                                                                 D062587
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J228327)

         v.

DEREK V.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Carlos

Armour, Judge. Affirmed.

         In April 2011 Derek V. (Minor) admitted a misdemeanor violation of Penal Code1

section 626.10, subdivision (a), possessing a knife on school grounds, as alleged in a

petition filed in the juvenile court. The Minor was placed on probation.

         In May 2012 the Minor admitted a violation of section 243, subdivision (d),

assault resulting in bodily injury, as alleged in a second petition filed in the juvenile

1        All further statutory references are to the Penal Code unless otherwise specified.
court. The Minor was declared a ward of the court and placed on probation. In August

2012, the juvenile court conducted a restitution hearing and set restitution owed to the

victim of the assault in the amount of $28,920.

       The Minor filed a timely notice of appeal.

       Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) raising possible, but not

arguable issues. We offered the Minor the opportunity to file his own brief on appeal, but

the Minor has not responded.

                                 STATEMENT OF FACTS

       On January 14, 2011, school officials observed a folding knife clipped to the

Minor's waistband.

       On January 16, 2012, the Minor and a male companion attacked Pablo Oliva in

retaliation for an earlier assault by Oliva on Derek's friend. The Minor and his friend

contacted Oliva, knocked him off of his bicycle and repeatedly punched and kicked him

until police officers intervened. Oliva suffered a broken nose as a result of the assault.

                                       DISCUSSION

       As we have previously noted, appellate counsel has filed a brief indicating he is

unable to identify any argument for reversal and asks this court to review the record for

error as mandated by Wende, supra, 25 Cal.3d 436. Pursuant to Anders, supra, 386 U.S.

738, the brief identifies the possible, but not arguable issues:

       1. Whether the juvenile court abused its discretion in denying the Minor's request

for deferred entry of judgment; and

                                              2
       2. Whether the juvenile court abused its discretion in setting the amount of

restitution.

       We have reviewed the entire record in accordance with Wende, supra, 25

Cal.3d 436 and Anders, supra, 386 U.S. 738 and have not found any reasonably arguable

appellate issues. Competent counsel has represented the Minor on this appeal.

                                     DISPOSITION

       The orders of the juvenile court are affirmed.




                                                                           HUFFMAN, J.

WE CONCUR:



               McCONNELL, P. J.


                       AARON, J.




                                             3